UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 00-7089



CHARLES WALKER,

                                              Plaintiff - Appellant,
            versus


RALPH S. BEARDSLEY; OFFICER BRANHAM; J.
MCFADDEN, Correctional Officer; M. TAYLOR,
Correctional Officer; R. MCDOWELL,

                                             Defendants - Appellees,
            and

JANE DOE,

                                                             Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Margaret B. Seymour, District Judge.
(CA-97-2896-24-AK)


Submitted:    December 14, 2000          Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Walker, Appellant Pro Se. Robert Thomas King, WILLCOX,
BUYCK & WILLIAMS, P.A., Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Walker seeks to appeal from the district court’s order

adopting the magistrate judge’s recommendation and granting summary

judgment for Defendants in Walker’s 42 U.S.C.A. § 1983 (West Supp.

2000) action.      We dismiss the appeal for lack of jurisdiction

because Walker’s notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.

App. P. 4(a)(6).     This appeal period is “mandatory and jurisdic-

tional.”    Browder v. Director, Dep’t of Corrections, 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order was entered on the docket on March

31, 1999.     Walker’s notice of appeal was filed on July 31, 2000.

Because Walker failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                                  2